Citation Nr: 0810018	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-14 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond the 
delimiting date of February 24, 2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
entitlement to the benefit currently sought on appeal.

The veteran was scheduled for a Travel Board Hearing before 
the Board in June 2007, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The veteran was discharged after four years of active 
duty on February 23, 1990; his basic delimiting period for 
receiving Chapter 30 educational benefits expired on February 
24, 2000.

2.  The veteran's application for an extension of the 
delimiting period was received in August 2003, more than one 
year from the date on which his original period of 
eligibility ended, and beyond one-year from the date on which 
his physical disability no longer prevented him from pursuing 
an educational program. 


CONCLUSION OF LAW

The criteria for extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond February 24, 
2000, have not been met.  38 U.S.C.A. §3031 (West 2002 & 
Supp. 2007); 38 C.F.R. §§  21.1033(c), 21.7050, 21.7051 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  It does not appear, however, that these 
duties are applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court of Appeals for Veterans Claims held that 
these expanded duties are not applicable to cases involving 
the waiver of recovery of overpayment claims, pointing out 
that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51.  As well, the 
statutes at issue in this matter are not found in Chapter 51 
(but rather, in Chapter 30).

Nevertheless, in a letter dated in November 2003, prior to 
the initial adjudication of his claim, the veteran was 
informed of the information necessary to substantiate his 
claim, including information regarding the disability he was 
claiming, the jobs he had held, and information from doctors 
who had treated him during the period he was disabled.  He 
was also informed of the information he needed to provide to 
VA, to enable VA to obtain relevant evidence. All identified 
evidence has been obtained. As such, the duties to notify and 
assist the veteran, regardless of the applicability of 38 
U.S.C.A. §§ 5103, 5103A, 5107 and 38 C.F.R. § 3.159, have 
been met. Proceeding to an adjudication of the merits of this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran seeks an extension of the delimiting date for 
Chapter 30 educational assistance.  In general, VA will not 
provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the later of the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service.  38 C.F.R. 
§ 21.7050(a).  

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which the veteran's original period of 
eligibility ended; or (2) one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a chosen program of 
education.  38 C.F.R. § 21.1033(c).  

In this case, the veteran separated from service on February 
23, 1990; as such, the period of eligibility for Chapter 30 
benefits ended on February 24, 2000.  Thus, the application 
for an extension of the delimiting date must have been 
received by whichever is later: February 24, 2001, or one 
year from the date when the veteran's disability no longer 
prevented him from beginning training.  

VA received the veteran's application for an extension in 
August 2003, well after the February 2001 deadline.  
Therefore, the question becomes on what date was the veteran 
no longer prevented from beginning or resuming a chosen 
educational program due to disability. 

The veteran contends that he was unable to begin a program of 
study from July 1996 to May 2000 due to a work-related injury 
to his shoulder.  A Mississippi Workers' Compensation 
Commission decision, dated in April 1999, confirms that the 
veteran sustained a July 1996 work injury, for which he 
received treatment from that time until August 1998.  It 
notes that in February 1998, the veteran was released from 
treatment as having sustained "maximum medical 
improvement."  Associated statements and treatment records 
show that a Dr. D.C.C. treated the veteran from November 1997 
to August 1998 for the injury.  He indicated that the veteran 
was released from rehabilitation in 1998, confirming that he 
had achieved maximum medical improvement at that time.  He 
further noted that although there was on-going nerve damage, 
the veteran reported to him in 2003 that the nerve damage had 
resolved after two or three years from when he was last 
treated.  

The veteran has not indicated that there is outstanding 
evidence that supports his claim.  Instead, he relies on the 
above described treatment records documenting his shoulder 
injury.  This evidence demonstrates that treatment for the 
disability ended in August 1998.  He was, therefore, no 
longer prevented from beginning an educational program at 
that time.  One year from that date would be in August 1999, 
which is prior to the February 2001 deadline.

Assuming for the sake of this decision that the veteran was 
unable to engage in a program due to disability until May 
2000, as he has consistently alleged throughout the appeal, 
this would mean that he needed to have submitted his 
application for an extension by May 2001.  As indicated 
above, the application was received in August 2003.  
Accordingly, because the application for an extension was not 
timely submitted, the extension is barred by law.

The veteran argues that administrative error was committed 
and therefore he should be allowed an extension.  
Specifically, he alleges that in May 2000, a VA 
representative informed him that his benefits had expired in 
February 2000 and then incorrectly explained to him that an 
extension would be granted only if the injury was related to 
his military service.  The veteran explained that as his 
disabling injury was work-related, he did not file for an 
extension.  The veteran has submitted several affidavits in 
support of this allegation.  

In 2003, the veteran met with a VA advisor at the educational 
institution for which he was seeking benefits.  She informed 
him that the information he had received in 2000 was wrong 
and that the injury need not be related to military service.  
As a result, the veteran filed the application which is now 
on appeal.  The advisor submitted a September 2004 statement 
to this effect.

The Board readily appreciates the veteran's contentions that 
he was incorrectly informed and otherwise did not realize 
what the requirements were for filing for an extension of the 
delimiting date.  However, the legal criteria governing the 
payment of education benefits are clear, and the Board is 
bound by them.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for Chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

This result is consistent with the long established legal 
principle that everyone dealing with the government is 
charged with knowledge of the federal statues and lawfully 
promulgated agency regulations regardless of actual knowledge 
of what is in the regulations or hardship resulting from 
innocent ignorance of the law.  Jaquay v. West, 11 Vet. App. 
67, 73-4 (1998) (quoting from Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947)).  As the veteran's 
application for an extension was received beyond one year 
from the date on which his original period of eligibility 
ended, and beyond one year from the date on which his 
physical disability no longer prevented him from pursuing an 
educational program, the application must be denied.


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond February 24, 
2000, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


